DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 15/192545. This application claims a priority date of 6/24/2016, based on its filing date. Applicant Is Cree Fayetteville, Inc. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2021 has been entered. Claims 1, 5-11 and 15-30 are pending and are considered below. Note that examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teachings can be found. 

Election/Restrictions
Amended claims 8, 17, 18, 19, 24, 25, 27, 28, 29 and 30 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the originally claimed and searched device required a p-type layer that extended to at least the proximate edge of the device, the amendment requires the layer to extend only to the proximate edge of the device.  
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for 

Response to Arguments
Applicant’s arguments with respect to the §103 rejection of claim 1-26 have been considered but they are not persuasive.
Applicant argues that the art or record does not teach the amended claims because Quay does not teach a doped region that extends to the substrate.  This argument is not persuasive because Quay was used to teach only that a contact between a doped region and source is known, and improves conductivity.  However, examiner has provided Sriram U.S. 2006/0125001 as an alternative teaching of a contact to a doped region in a substrate. Because the rejection no longer relies of Quay, the arguments presented are moot and will not be addressed. 
Applicant repeats his argument that Sriram is not analogues art because the channel of a MESFET device has a metal semiconductor junction instead of the 2DEG of a HEMT.  Examiner disagrees.  D’Evelyn et al. (U.S. 2004/0124435) teaches “The MESFET device is essentially a simplified version of the FIEMT, wherein GaN is used throughout the semiconductor structure and there is no barrier layer. D’Evelyn [0057], One skilled in the art would view MESFET technology as relevant to the problems of HEMTs because the structures and methods of formation substantially overlap. In addition, This applicant (CREE) teaches that “Although the present invention is described above with reference to SiC MESFETs, the present invention is not limited to 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10, 11, 15, 22, 23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Saito (U.S. 2012/0187451) in view of Sriram et al. (U.S. 2006/0125001).

As for claims 1, 
Saito teaches in figure 7, a high-electron mobility transistor (HFET [0025], same as a HEMT) and the process for making a high-electron mobility transistor comprising: 
a substrate layer (10); 
a first buffer layer (12/15) provided on the substrate layer; 
a barrier layer (16) provided on the first buffer layer; 
a source (20) including a first portion provided on the barrier layer; 
a drain provided on the barrier layer (21); 
a gate (30) provided on the barrier layer;
 and a p-type material layer (11) [0027,0034], having a length parallel to a surface of the substrate layer over which the first buffer layer is provided, the length of the p-type material layer being less than an entire length of the substrate layer (shown in figure 7, [0027]), 
wherein the p-type material layer is provided in the substrate layer (implanted, [0034]);
 wherein a two-dimensional electron gas (2DEG) is induced at a heterointerface between the first buffer layer and the barrier layer when the gate is appropriately biased (the interface is inherent in an HFET device for it to be 
 an etched recess in at least the first buffer layer and the barrier layer; 
and the source comprises a second portion (40) (Saito teaches that contact 40 extends to the substrate in a portion that is recessed below the source.  Examiner notes that in a product claim, the method for formation is only relevant if the method distinguishes the device.  Here, how the recess is formed does not appear to be relevant to the product.)  
wherein the p-type material layer length parallel to the surface of the substrate layer extends at least from the source toward the gate such that the p-type material layer is not located along a vertical axis of the drain perpendicular to the surface of the substrate layer (shown in figure 7, [0027]); 
and that the p-type material is provided in the substrate layer. Saito teach in paragraph [0034] that the p-type material may be formed by implanting into the substrate)
 and24835-6694-6732.1Application No. 15/192,545PatentDocket No. 99077.25280 Customer No. 30734wherein the source comprises a second portion (40) arranged on the p-type material layer (11).
Saito does not teach a p-type material contact arranged in the etched recess where the second portion of the source contact is arranged on and electrically coupled to the p-type material layer that is in the substrate layer.
However, Sriram teaches in figure 4 a p-type material contact (25) arranged in the etched recess where the second portion of the source (28) is   arranged on and 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the p-doped contact of Sriram between the source and p-type maternal because a p-doped GaN contact would allow an ohmic contact between the metal of the source and the p-doped SiC. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 10,
Saito in view of Sriram makes obvious the transistor of claim 1,  and in the combination, Saito teaches a field plate  structure (50 or 51) extending a distance away from an edge of the gate (30),
And  that the p-type material layer length parallel to the surface of the substrate layer extends at least from the source to at least to a proximate edge of the gate with respect to the source (shown in figure 7);
the substrate layer comprises Silicon Carbide ([0011]);
the first buffer layer comprises Gallium Nitride (layer 15 is AlGaN [0032]);
and the barrier layer comprises Aluminum Gallium Nitride [0033]), 5 
4835-6694-6732.1Application No. 15/192,545Patent


Customer No. 30734wherein the p-type material layer is provided adjacent at a surface of the first buffer layer (11 is shown adjacent to 12 in figure 7).  

As for claim 11,

providing a substrate layer (10); 
5

providing a first buffer layer (12/15) on the substrate layer; 
providing a barrier layer (16) arranged on the first buffer layer; 
and providing a p-type material layer (11) having a length parallel to a surface of the substrate layer over which the first buffer layer is provided (shown in fig 7), 
the length of the p-type material layer being less than an entire length of the substrate layer such that the p-type material layer is not located along a vertical axis of a drain perpendicular to the surface of the substrate layer (shown in figure 7), 
and wherein a two-dimensional electron gas (2DEG) is induced at a heterointerface between the first buffer layer and the barrier layer when a gate is appropriately biased (the interface is inherent in an HFET device for it to be functional, and the interface requires a bias to form. See for example Yokagawa U.S. 2003/0141518, paragraph [0180]. The 2DEG is discussed in Saito paragraphs [0048, 0104]);
Saito does not teach etching a recess in at least the first buffer layer and the barrier layer. and forming a source that comprises a portion having a p-type material contact arranged in the recess and the portion having the p-type material contact arranged on and electrically coupled to the p-type material layer that is in the substrate layer,
However, Sriram teaches etching the recess [0065]. in at least the first buffer layer and the barrier layer and forming a source (28/26/25/13) that comprises a portion 
It would have been obvious to one skilled in the art at the effective filing date of this application to use the p-doped contact of Sriram between the source and p-type maternal because a p-doped GaN contact would allow an ohmic contact between the metal of the source and the p-doped SiC. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 15,
Saito in view of Sriram makes obvious the process of claim 11, and in the combination, Saito teaches “neutralizing” a portion of the p-type material layer in the substrate layer such that the p-type material layer is not located along a vertical axis of a drain perpendicular to the surface of the substrate layer. (Implant is patterned and results in the location shown in figure 7).

As for claim 22,
Saito in view of Sriram makes obvious the transistor of claim 1, and in the combination Saito teach that the first buffer layer comprises Gallium Nitride (([0032]); and the barrier layer comprises Aluminum (Aluminum Gallium Nitride ([0033]).  

As for claim 23,


As for claim 26,
Saito in view of Sriram makes obvious the process of claim 11, and Saito teaches forming a protective layer (32); 
arranging a gate in part on the barrier layer and in part on the protective layer (the bottom is on the barrier and the side is on the protection layer);
and forming a field plate ([50, 51) structure extending a distance away from an edge of the gate (shown in figure 7 extending to the right from the gate).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sriram and further in view of Sriram et al. (U.S. 2004/0099888), here called Sriram9888 and Renaud et al. (U.S. 2012/0217511).

As for claim 5,
Saito in view of Sriram makes obvious the transistor of claim 1, and in the combination, Saito teaches a protective layer (32), wherein the gate is arranged in part on the barrier layer and the gate is arranged in part on the protective layer (the bottom is on the barrier and the side is on the protection layer); 
wherein the p-type material layer is structured and arranged to minimize drain lag effects (Applicant does not add any structural limitation, so the device of the suggested combination must have the same functionality. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness of the function has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977) and MPEP 2112.01.
wherein the p-type material layer is provided in the substrate (figure 7, it is implanted in to the substrate);
The suggested combination does not teach the p-type material layer comprises magnesium implanted gallium nitride provided in the substrate.  In the suggested combination, Saito teaches forming layer 11 by implant doping the SiC substrate.  [0034].  
However, Sriram9888 teaches that the substrate may be SiC or GaN. Sriram [0074]. So in the combination with Sriram9888, it would have been obvious to implant the GaN substrate.  
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the GaN substrate for the SiC of Saito because the GaN would have a closer crystal match to the buffer layer. One skilled in the art would have combined these elements with a reasonable expectation of success.
The suggested combination does not teach that magnesium can be used as p-type dopant for GaN.
However, Renaud teaches doping a GaN layer with Mg to induce p-type behavior.  [0022].  
.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sriram and further in view of Sriram9888 and Renaud in further view of Moffatt et al. (U.S.2009/0120924).

As for claim 6,
Saito in view of Sriram makes obvious the transistor of claim 1, and Saito teaches that the p-type material layer is provided in the substrate (figure 7);
 The suggested combination does not teach that the p-type material layer comprises Magnesium doped Gallium Nitride provided in the substrate that has been annealed. 
However, Sriram9888 teaches that the substrate may be SiC or GaN Sriram9888 [0074]. 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the GaN substrate for the SiC of Saito because the GaN would have a closer crystal match to the buffer layer. One skilled in the art would have combined these elements with a reasonable expectation of success.

However, Renaud teaches doping a GaN layer with Mg to induce p-type behavior.  [0022].  
It would have been obvious to one skilled in the art at the effective filing date of this application to use magnesium as a dopant because magnesium is of a finite number of identified, predictable potential solutions for p-doping a group III-IV semiconductors, and one skilled would select from the group according to the needs of the design with a reasonable expectation of success. 
Saito does not explicitly teach annealing the p-type material layer in the substrate;
However, Moffatt teaches to anneal an implanted layer, which is how Saito forms the p-type material [0039]. 
It would have been obvious to one skilled in the art at the effective filing date of this application to an anneal to reduce crystal damage and adjust the dopant profile.   Moffatt [0039]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sriram and further in view of Nakayama et al. (U.S. 2016/0293709) and Sriram9888).
 
 As for claim 7,

The combination does not teach that the substrate layer comprises Gallium Nitride or that the first buffer layer is arranged on a nucleation layer, 
However, Sriram9888 teaches that the substrate may be SiC or GaN. Sriram [0074]. 
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute the GaN substrate for the SiC of Saito because the GaN would have a closer crystal match to the buffer layer. One skilled in the art would have combined these elements with a reasonable expectation of success.
The combination does not teach a nucleation layer arranged on the substrate layer.
However, Nakayama teaches in figure 3 a nucleation layer (NUC) arranged on a GaN substrate layer (S) and below the buffer layer (BU).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the nucleation layer of Nakayama to the stack of Saito in view of Sriram because the nucleation layer NUC is provided to generate a crystalline nucleus for growth of an overlying layer such as the buffer layer BU. In addition, the nucleation layer NUC is provided to prevent deterioration of the substrate S due to a compositional element (for example, Ga) of the overlying layer diffused from the overlying layer to the substrate S. Nakayama [0114]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sriram and further in view of Nakayama and Chiu et al. (U.S. 2015/0318387).

As for claim 9,
Saito in view of Quay makes obvious the transistor of claim 1,
a protective layer (31) provided on the barrier layer;
wherein the p-type material contact is arranged in the substrate layer with the first buffer layer arranged on the p-type material layer and the substrate layer; (shown in figure 7).  
and the first buffer layer is arranged on the nucleation layer
The combination does not teach a nucleation layer arranged on the substrate layer.
However, Nakayama teaches in figure 3 a nucleation layer (NUC) arranged on a GaN substrate layer (S) and below the buffer layer (BU).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the nucleation layer of Nakayama to the stack of Saito in view of Sriram because the nucleation layer NUC is provided to generate a crystalline nucleus for growth of an overlying layer such as the buffer layer BU. In addition, the nucleation layer NUC is provided to prevent deterioration of the substrate S due to a compositional element (for example, Ga) of the overlying layer diffused from the overlying layer to the substrate S. Nakayama [0114]. One skilled in the art would have combined these elements with a reasonable expectation of success.

However, Chiu teaches a second buffer layer (112) below the barrier layer Chiu [0012].
It would have been obvious to one skilled in the art at the effective filing date of this application to add an additional buffer layer to the device of Saito to “help gradually distribute strain over their thickness, wherein the strain is due to lattice mismatch between the substrate 104 and the binary III/V layer 106. By distributing strain, these buffer layers 110 can help ward off trap formation in some regards.” Chui [0012]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for claim 20,
Saito in view of Sriram makes obvious the process of claim 11, and in the combination, Saito teaches 8Customer No. 30734providing a protective layer (32) formed on the barrier layer (16);
wherein forming the p-type material further comprises providing the p-type material layer in the substrate layer with the first buffer layer arranged on the p-type material layer and the substrate layer; (shown in figure 7).  
The combination does not teach a nucleation layer arranged on the substrate layer.

It would have been obvious to one skilled in the art at the effective filing date of this application to add the nucleation layer of Nakayama to the stack of Saito in view of Sriram because the nucleation layer NUC is provided to generate a crystalline nucleus for growth of an overlying layer such as the buffer layer BU. In addition, the nucleation layer NUC is provided to prevent deterioration of the substrate S due to a compositional element (for example, Ga) of the overlying layer diffused from the overlying layer to the substrate S. Nakayama [0114]. One skilled in the art would have combined these elements with a reasonable expectation of success.
The combination  does not teach a second buffer layer provided on the first buffer layer with the second buffer layer arranged on the p type material layer and the first buffer layer;
However, Chiu teaches a second buffer layer (112) below the barrier layer Chiu [0012].
It would have been obvious to one skilled in the art at the effective filing date of this application to add an additional buffer layer to the device of Saito to “help gradually distribute strain over their thickness, wherein the strain is due to lattice mismatch between the substrate 104 and the binary III/V layer 106. By distributing strain, these buffer layers 110 can help ward off trap formation in some regards.” Chui [0012]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sriram and further in view of Moffatt (U.S. 2009/0120924).

As for claim 16,
Saito in view of Sriram makes obvious the process of claim 11, and in the combination, Saito teaches  forming a protective layer (32); and arranging a gate in part on the barrier layer and in part on the protective layer (the bottom is on the barrier and the side is on the protection layer);
providing the p-type material layer comprises one of the following: 4835-6694-6732.1Application No. 15/192,545PatentDocket No. 99077.25280Customer No. 30734 implanting the p-type material layer in the substrate first buffer layer; or doping the substrate with the p-type material layer, wherein the p-type material layer is formed adjacent at a surface of the first buffer layer. (Implants, [0034])  
Saito does not explicitly teach annealing the p-type material layer in the substrate;
However, Moffatt teaches to anneal an implanted layer, which is how Saito forms the p-type material [0039]. 
It would have been obvious to one skilled in the art at the effective filing date of this application to an anneal to reduce crystal damage and adjust the dopant profile.   Moffatt et al. (U.S.2009/0120924), [0039]). One skilled in the art would have combined these elements with a reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saito in view of Sriram and further in view of Nakayama.

As for claim 21,
Saito in view of Sriram makes obvious the transistor of claim 1, and Saito teaches that the substrate layer comprises Silicon Carbide, [0030];
and the p-type material layer comprises p-dopants implanted in the substrate layer ([0034]).  
The combination does not teach forming a nucleation layer on the substrate layer and arranging the first buffer layer on the nucleation layer.
However, Nakayama teaches in figure 3 a nucleation layer (NUC) arranged on a GaN substrate layer (S) and below the buffer layer (BU).
It would have been obvious to one skilled in the art at the effective filing date of this application to add the nucleation layer of Nakayama to the stack of Saito in view of Sriram because the nucleation layer NUC is provided to generate a crystalline nucleus for growth of an overlying layer such as the buffer layer BU. In addition, the nucleation layer NUC is provided to prevent deterioration of the substrate S due to a compositional element (for example, Ga) of the overlying layer diffused from the overlying layer to the substrate S. Nakayama [0114]. One skilled in the art would have combined these elements with a reasonable expectation of success.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660.  The examiner can normally be reached on M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN A BODNAR/          Examiner, Art Unit 2893